Citation Nr: 0212778	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  99-12 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to May 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Waco Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss began many 
years after service and is not related to service.

2.  The veteran's current tinnitus is not of service origin.  

3.  A relationship between the veteran's service-connected 
pes planus and any current low back disability, to include 
arthritis, has not been demonstrated.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service and sensorineural hearing loss may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2001).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).

3.  A low back disorder, to include arthritis, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

4.  A low back disability is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in November 1998, June 1999, 
and April 2002 rating determinations, the January 1999 and 
February 2000 SOCs, and the February 2000, April 2002, and 
July 2002 SSOCs informed the appellant of the information and 
evidence needed to substantiate this claim.  Moreover, in a 
January 2001 letter, the RO informed the veteran of the laws 
and regulations of the VCAA.  The RO informed the veteran 
about what it would do, what he had to do, and where to 
contact VA if he had any questions or needed assistance.  As 
such, VA's notification requirements have been complied with.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Furthermore, the veteran appeared at 
a February 2000 hearing before a hearing officer at the RO.  
In addition, the veteran was afforded several VA examinations 
during the course of this appeal.  This matter was also 
remanded by the Board in November 2000 with the requested 
development being accomplished.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

In addition to the above, the pertinent laws and regulations 
provide that organic disease of the nervous system 
(sensorineural hearing loss) and arthritis will be presumed 
to have been incurred in service if it had become manifest to 
a degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
relationship between the veteran's service and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d) which 
provides that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.§ 3.303(d).

A review of the veteran's service medical records 
demonstrates that he was diagnosed as having right otitis 
externa in March 1962.  In January 1963, the veteran reported 
having a cold and wanted his ears checked.  There were no 
further complaints of ear problems noted inservice. 

At the time of the veteran's March 1964 service separation 
examination, normal findings were reported for the ears.  
Hearing testing was 15/15 for both whispered and spoken 
voice.  On his service separation report of medical history, 
the veteran checked the "no" box when asked if he had 
running ears.  While the veteran did not check either the yes 
or no boxes when asked if he had or had had ear, nose, or 
throat trouble, he did not report having hearing loss or 
tinnitus in his report of medical history or at the time of 
his service separation examination.  

There are also no records of complaints of, or treatment for, 
hearing loss or tinnitus in the years immediately following 
service.  The first notation of a hearing loss or tinnitus 
was not until June 1998.  

At the time of a June 25, 1998, visit, the veteran reported 
having ringing in his ears the past several years.  A 
diagnosis of hearing loss was rendered at that time.  At the 
time of a July 23, 1998, visit, the veteran reported ringing 
in his ears after shooting his gun.  He stated that it 
sometimes lasted longer than others.  He further noted having 
a hearing loss for the past two years.  Physical examination 
revealed that the veteran's ears were clear.  

In August 1998, a VA audiogram was performed.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
60
70
LEFT
25
35
25
40
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

Diagnoses of mild to severe sensorineural hearing loss in the 
right ear and mild to moderate sensorineural hearing loss in 
the left ear were rendered at that time.  

At the time of his February 2000 hearing, the veteran 
reported that he was in a signal communications outfit while 
inservice and that they backed up different infantry 
artillery.  He noted that his ears rang all the time 
inservice.  He testified that they would stop ringing after 
two or three days.  He stated that he was not experiencing 
any ringing in his ears at the time of discharge.  He also 
reported that he did not have problems with his ears in the 
years immediately following service.  He stated that the only 
time the ringing really occurred was when he heard a loud 
noise.  The veteran indicated that he noticed his hearing 
problem all along.  He further testified that that he was 
afforded no ear protection while in the service.  The veteran 
stated that the first audiogram that he had was in 1998.  

In November 2000, the Board remanded this matter for 
additional development, to include performing a VA 
examination.  

In July 2001, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that his hearing loss had become progressively worse 
over the past several years.  He also noted that his tinnitus 
was more or less continuous and that it had gotten 
progressively worse over the past several years.  He was 
indefinite as to as to the onset of the bilateral tinnitus.  
He denied any history of noise exposure since his release 
from active service.  He noted some noise exposure while on 
active duty on the rifle range although he indicated that he 
was not in combat.  His otologic examination was 
unremarkable.  

The examiner noted that an audiogram done at the facility 
revealed evidence of non-organic hearing loss.  He observed 
that the veteran's perception threshold and speech 
discrimination scores were normal and that his acoustic 
reflexes were completely normal.  Diagnoses of inorganic 
(functional) hearing loss, suspected, and history of 
bilateral continual tinnitus were rendered.  The examiner 
noted that he could find nothing in the veteran's records to 
substantiate a service-connected hearing loss or tinnitus.  
He stated that he suspected that the veteran had normal 
hearing as evidenced by his normal speech perception 
threshold scores and normal acoustic reflexes.  The examiner 
further indicated that the hearing loss would be considered 
to be a functional inorganic form of hearing loss, if not 
outright malingering.  

In a May 2002 statement in support of claim, the veteran 
indicated that his hearing loss and tinnitus were a result of 
exposure to loud noises as he followed the infantry when in 
supply and communication.  

As noted above, the veteran maintains that his current 
hearing loss and tinnitus are related to exposure to 
artillery fire as a result of following the infantry while 
performing his duties in supply and communications.  

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for hearing loss.  Although a hearing loss 
disability as defined by the VA may or may not be 
established, there is no documented evidence of hearing loss 
or tinnitus for more than 33 years following service.  While 
the appellant is competent to report symptoms of hearing loss 
and tinnitus, as this comes to him through the senses, he is 
not competent as a lay person to provide opinions on medical 
causation.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994)(veteran is competent to report that on which he has 
personal knowledge);  Espiritu v. Derwinski, 2 Vet. App. 482 
(1992) (veteran is not competent to offer opinions on medical 
diagnosis or causation).  

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating to the onset of his 
hearing loss disability and tinnitus are in conflict with the 
treatment records.  When reporting hearing loss and tinnitus 
at the time of VA outpatient visits in June and July 1998, 
the veteran placed the onset of his hearing loss and tinnitus 
as two years earlier.  The veteran's statements for treatment 
purposes are far more probative than the veteran's more 
recent assertions of continuous symptoms since service made 
in support of a claim for monetary benefits.

The record also reflects a conflict in regard as to whether 
the veteran has a hearing loss disability.  The 2001 VA 
examiner has clearly determined that the results of the test 
are the result of function loss or malingering.  The examiner 
documented his opinion by noting that speech perception 
thresholds, discrimination scores and acoustic reflexes were 
normal.  This evidence tends to establish that a hearing loss 
disability due to disease or injury does not exist.  The 
examiner also noted that he could find noting in the records 
to substantiate a service-connected hearing loss or tinnitus.

At this time, the Board is presented with lay assertions of 
hearing loss and tinnitus since service or due to service.  
However, hearing loss and tinnitus were not identified during 
service or in proximity to service; a VA examiner has 
commented that there is nothing to substantiate a service-
connected hearing loss or tinnitus; the results of the recent 
testing are unreliable (termed functional, inorganic and 
malingering); and the veteran's recent statements regarding 
the onset are inconsistent with prior negative statements.  
The Board concludes that the veteran's statements against 
interest, the negative service records and the opinion of the 
VA examiner are more probative than the veteran's recent 
assertions in support of this claim.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Therefore, service 
connection for hearing loss or tinnitus is denied.  


Low Back Disorder to Include Arthritis

Service connection is also warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2001).  The Court has 
also held that service connection can be granted for 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that service connection is currently in 
effect for pes planus, which has been assigned a 50 percent 
disability evaluation.  

A review of the veteran's service medical records 
demonstrates that there were no complaints or findings of a 
low back disorder inservice.  On the veteran's March 1964 
service separation examination, normal findings were reported 
for the spine and lower extremities.  On his service 
separation report of medical history, the veteran checked the 
"no" boxes when asked if he had or had ever had arthritis, 
or rheumatism; bone, joint, or other deformity; or lameness.

In the years immediately following service, there were no 
complaints or findings of back trouble or arthritis.  

In May 1998, the veteran requested that he be awarded service 
connection for a low back disorder and arthritis as secondary 
to his service-connected flat feet. 

In May 1999, the veteran indicated that he had been told by 
his physicians that because of the severity of his feet, his 
gait was off, and he was now suffering from back problems.  
He also reported that he had fallen and hurt his back.  

At the time of his February 2000 hearing, the veteran 
reported that he had had his back problem for a long time.  
The veteran testified that his feet caused him to have an 
abnormal gait.  He stated that his wife first noted it.  He 
indicated that he had pain in his back.  He testified that no 
doctor had ever told him that his back condition was due to 
his feet.  

At the time of the hearing, the veteran submitted a photocopy 
of a February 2000, outpatient treatment record which noted 
that the veteran reported that his feet and back hurt for a 
long time and that he had chronic back pain.  The veteran 
stated that the pain was worse with prolonged standing.  It 
was the examiner's impression that the veteran had foot pain 
with a history of flat feet and low back pain which seemed 
muscular in origin.  

In November 2000, the Board remanded this matter for 
additional development, to include a VA examination.  

Additional outpatient treatment records received demonstrate 
that at the time of a February 8, 2001, visit, the veteran 
reported having increased low back pain which he noted was 
aggravated by walking and standing.  Service connection for 
pes planus was noted to be in effect.  

In July 2001, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that he did 
not have problems with his feet until he began climbing 
poles.  The veteran noted the onset of back pain about 10 
years ago.  He indicated that his back did not hurt all the 
time, but when it did, he could not work.  He noted that he 
had not worked for a couple of years.  He stated that his 
back did not bother him most of the time.  

The veteran could forward flex to 75 degrees.  He was also 
able to tilt 20 degrees in either direction and to extend to 
20 degrees.  There was some discomfort with these movements.  
There was a suggestion of a mild curve of the spine which was 
confirmed on an old x-ray report.  The knee jerks were 2+ and 
symmetrical.  The examiner was not able to obtain any ankle 
jerks.  

The examiner indicated that he did not have a definite 
diagnosis as to the cause of the veteran's low back pain 
problem.  He further stated that the cause of the veteran's 
foot deformities was not known.  He noted that the absence of 
ankle jerks raised a question of whether there could be some 
neurological problem that contributed to the shape of his 
feet in childhood.  He observed that the old x-rays showed a 
spina bifida occulta which should not be significant.  He 
noted that it was possible that there was an unusual spinal 
cause of his foot disorder.  He further indicated that there 
was not a definitive diagnosis on the veteran's low back 
problem.  

The examiner specifically stated that the veteran's foot 
deformity was not causing a low back problem.  He further 
observed that the veteran may have a low back pain problem 
when he stood.  He noted that this would not mean that his 
feet were causing or aggravating his low back problem but 
rather his low back pain existed when he stood.  

The examiner observed that an MRI performed showed multilevel 
disc bulges with no foraminal or canal stenosis.  

In March 2002, the veteran was seen with complaints of back 
pain which had become more severe in the past two or three 
weeks.  

As to service connection for a low back disorder on a direct 
basis, the Board notes that the veteran's service medical 
records are devoid of any complaints of a low back problem.  
There are also no reports of a low back problem during the 
years immediately following service.  Moreover, the veteran 
has not related his current low back problems to his period 
of service.  

As to the veteran's beliefs, stated in both his testimony and 
his written documents, that his current low back disorder is 
related to his service-connected pes planus, the Board notes 
that he is competent to report symptoms he experiences; 
however, he is not qualified to render an opinion as to 
etiology of this disorder.  See Espiritu v, Derwinski, 2 Vet. 
App. 492 (1992).  In essence, his assertion that there is any 
relationship to a service-connected disease or injury is not 
competent.

The record is also devoid of any medical opinion relating his 
current low back disability to his service-connected pes 
planus.  Moreover, following a thorough review of the file 
and an examination, the July 2001 examiner specifically 
indicated that the veteran's foot deformity was not causing a 
low back problem.  He also noted that while the veteran may 
have a low back pain problem when he stood, this would not 
mean that his feet were causing or aggravating his low back 
problem but rather that his low back pain existed when he 
stood. 

The Board finds that the July 2001 VA examiner's opinion that 
that the veteran's low back disability is not related to his 
foot deformity is more probative.  It was based upon an 
entire review of the veteran's claims folder as well as a 
thorough physical examination. 

The veteran has reported that he was told that there is a 
relationship between his feet and a low back disability.  
However, the actual treatment records do not support his 
assertion.  The records establish that he has complained that 
he has back pain and that he has pes planus.  However, the 
reports do not establish any relationship, including the 
degree of disability or the back and his pes planus.  
Regardless, when the veteran's assertion was fully explored, 
it was concluded by an examiner that there was no 
relationship.

The preponderance of the evidence shows that any current low 
back disability, including arthritis, is not related to the 
veteran's service-connected pes planus.  Therefore, service 
connection is not warranted for a low back disability.  



ORDER

Service connection for hearing loss disability is denied.

Service connection for tinnitus is denied.

Service connection for a low back disability, including 
arthritis is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

